Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 11/19/2020 has been received and entered.  Claims 1-2, 4, 6, 8, 9, 10, 12, 14, 16-18 and 20 have been amended.
Claims 1-20 are pending.

Election/Restriction
Applicant’s election without traverse of Group 2, in the reply filed on 6/12/2020 was acknowledged, and that upon review of the guidance of the specification and claim limitations, the restriction requirement was withdrawn because did not appear that it would be an undue burden to search both the method and system together.
Claims 1-20, drawn to a system and method of mutation screening by aligning and comparing functional and non-functional genes at a locus of interest and providing a ratio of functional gene reads versus non-functional gene reads present in a reference genome, are currently under examination.

Priority
	This application filed 11/15/2017, is a national stage filing of PCT/US16/34574 filed 5/27/2016, which claims benefit to US provisional application 62/167551 filed 5/28/2015.
Applicants do not provide any comment regarding the priority summary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention with respect to the term "improved" in independent claims 1, 9 and 17 is withdrawn.
Amendments to the claims to delete the term ‘improved’ has obviated the basis of the rejection.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Previously, the claims required providing from a reference database functional and no-functional genes, however the newly added step of ‘determining a plurality of functional (FG) reads…” is vague and unclear on how this is to be performed for any given read.  Review of the specification provides:
[0049] A functional gene, as understood herein, is a gene that fully performs its expected and/or intended function. A non-functional gene, as understood herein, is a gene which, due to gene duplication, gene mutation, etc., does not fully perform its expected and/or intended function. 
Note that any gene which is not fully functional, e.g., a gene which is completely non-functional and/or a gene which is only partially functional with respect to a genetically similar fully functional gene, is referred to herein as non-functional. By way of example, as part of its expected/intended function, the SMN1 gene provides instructions for making the survival motor neuron (SMN) protein. The SMN protein is found throughout the body, with particularly high 
levels found in the spinal cord. (emphasis added).
From the guidance of the specification, the terms "functional" and "non-functional" in claim 1 and encompassed by dependent claims are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and provides the general guidance that it can only be “determined” relative to other functions or more generally is dependent on what is ‘expected and/or intended function’ such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Even with the example provided for SMN, it appears that all are functional (see statement of the specification stating “However, the SMN2 gene still produces 5- 10% functional full-length SMN transcripts.” emphasis added) but SMN2 may be less stable, but still is functional, or as provided by the art of record can be evaluated such that different combinations of SMN alleles may result in different physiological consequences, but does not by itself provide for a sequence that readily can be termed functional or non-functional.  More broadly, given the definition of the specification for determining ‘does not fully perform its expected and/or intended function’, even genes with alterations associated with diseases, for example sickle cell anemia is the result of a point mutation in the hemoglobin gene, however given this sequence it would be ‘expected’ that the function of the gene produce a form of hemoglobin that causes red blood cells to form a sickle shape.

More clearly providing steps or definition that define functional and non-functional, or providing an unambiguous source for such sequences could address the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, newly amended claims require a step of ‘determining a plurality of functional gene (FG) reads and a plurality of non-functional gene reads (NFG)’, and appear to be directed to a process that is not supported by the present disclosure as broadly set forth.  Review 
More clearly providing steps on how functional and non-functional genes are determined, or clear definition and support present in the specification for this step would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to a system for and method of mutation carrier screening using sequence read data.  More specifically, the claims as amended provide for additional initial steps for accessing a patients genome data, determining FG and NFG reads in the data, and accessing a reference genome, and using the NFG to mask sequences in the reference genome during the alignment process so that NFG reads are not aligned, and a 
For step 1 of the 101 analysis, the amended claims are found to be directed to a statutory category of a method stored and implemented using a non-transitory medium or system comprising a processor and memory.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of manipulating sequence read data in masking aligning and counting aligned sequences.   The newly added steps of accessing a database for a patients genome and reference genome, and the step of determining FG and NFG reads from the data are considered instructions and part of the judicial exception where the data is obtained (note while the claims imply the use of sequencing, there is not physical step required of the claims-i.e. no additional element required of accessing).  The steps of aligning and comparing sequences to a reference to arrive at the identification of match for a given sequence to a reference are instructional steps.  Given the art of record, masking was known and used to remove, i.e. mask selected sequences during analysis.  The claim requires computing similarity scores for both alignment and masking, simple steps of counting and providing a ration of tallies of aligned reads of interest, without any requirement for the type of data received or used.  The judicial exception is the set of abstract instructions for analysis of sequence data and are considered to fall into the category of Mental Processes, that is 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended do not have an additional element and provide only a summary of the analysis.  This judicial exception for the analysis requires steps recited at high level of generality and as a computer implemented method are only stored on a non-transitory medium or memory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims are found to be the steps of having a plurality of sequence read data on a memory or processor.  As such, the claims do not provide for any additional element to consider under step 2B.  Explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Response to Applicant’s arguments
Applicant provides a copy of the amended claim 1 and provides arguments in the context of the 101 analysis.  Applicants argue for step 2A prong 1 that the claims do not recite a judicial exception because it does not recite a mathematical relationship and the analysis of a patient genome and reference genome cannot be done in one’s mind.
With respect to aspects that the claims is directed to mathematical concepts it is noted that the claim requires ‘tallying’ and ‘calculating’ and as amended ‘determining’ where this is performed to provide a probability and appears to be directed to a statistical analysis, and while broad and not specific formulas, it is clear that these broad steps are directed to mathematical steps and concepts in evaluating the data.  With respect to the ability to perform the steps in one’s mind, in particular in view of the amendment for accessing a patients genome, it is acknowledged that the human genome is large, however the claims do not appear to require 
Applicants argue for step 2A prong 2 that the claims provide for a combination of additional elements outside the alleged judicial exception as amended, noting the three initial steps of accessing a patients genome in a database, determining FG and NFG reads and comparing it to a reference genome.  Applicants argue that this combination provides for meaningful limitations and an improvement to the technical field for determining a gene ratio from sequence information.
The newly amended claims limitations have been reviewed above and all have been found to be part of the judicial exception.  It was noted that the claims recite the use of a processor and memory which has been interpreted to be a general purpose computer.  Given the evidence of record it does not appear that the method as claimed provides for any improvement to the technical filed or how the computer operates.   Moreover, the final step as amended appears to provide simply a summary of the analysis performed, and as broadly set forth a probability represented by the ratio that is calculated, and does not provide a final practical application of the judicial exception. 
Applicant’s arguments have been fully considered, but not found persuasive.  The independent claim and the limitations of the dependent claims have been analyzed under the current 101 guidance and examples and are found to be directed to a judicial exception.  As for is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

As noted previously, Harada et al. (J Neurol 2002) is noted as relevant art and provides evidence that analysis of patients for SMN2 copy number can be correlated to a phenotype related to spinal muscular atrophy.  There is not a specific recitation of ‘ratio’ however there is detailed discussion of alleles and homozygosity and heterozygosity (terms used in genetics to indicate the ratio of gene types) of the gene and the influence on function and phenotype.  Further, quantitating copy number of a gene/chromosome copies using whole genome sequencing read data was known, as well as means to filter more precisely the read data for homologous or repeat sequences through masking as evidenced by Firth et al. (2011).  However, given the complexity of gene function and epistasis as provided in Harada et al. the art does not provide a basis for determining a LOI FG or NFG on sequence alone, or assessing FG or NFG to provide meaningful ratio for analysis purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631